Citation Nr: 1730184	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-45 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Air Force from July 1974 to July 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer in October 2010 and at a hearing before the undersigned Acting Veterans Law Judge in August 2011.  Transcripts of the hearings are of record.

In August 2016, the Board remanded the Veteran's claim for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disorder clearly and unmistakably existed his entrance into service in July 1974.

2.  The Veteran's acquired psychiatric disorder clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event, or illness.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met via an August 2009 letter from the RO to the Veteran.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in August 2011.

The Veteran was also provided a VA examination with addendum opinion (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions and grounded her opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Merits Analysis

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.  After a brief discussion of the laws and regulations governing service connection, the Board will analyze the merits of the claim. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304 (b). 

VA's General Counsel held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOGCPREC 3-2003.

In Wagner v. Principi, 370 F.3d 1089, 1092 (Fed. Cir. 2004), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing VAOPGCPREC 3-2003, held that the government (VA) must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness under § 1111.  The Federal Circuit also considered 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 in rebutting the presumption of soundness. 

In Horn v. Shinseki, 25 Vet. App. 231 (2012), the United States Court of Appeals for Veterans Claims (Court) stated that the controlling law to rebut the presumption under 38 U.S.C. § 1111 required clear and unmistakable evidence of both preexistence (the preexistence prong) and lack of aggravation (the aggravation prong), citing Wagner.

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306 (a).  In contrast, a flare-up of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder becomes worse during service and then improves due to in-service treatment to the point that it was no more disabling than it was at entrance into service, the disorder is not presumed to have been aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

The Veteran asserts that his acquired psychiatric disorder was due to his brother's death during active service in the Republic of Vietnam and was aggravated by his own active service years later.  At the hearing, the Veteran testified that he was told he had PTSD due to his brother's death.  He also testified that he did not receive treatment for an acquired psychiatric disorder during his active service.

The issue of a pre-existing disability has been raised by the record in this case.  The Veteran's pre-enlistment examination in May 1974 showed he had a normal psychiatric evaluation.  He also indicated that he had no depression or excessive worry.  Accordingly, the presumption of soundness attaches.  Therefore, the burden falls on VA to demonstrate that there is clear and unmistakable evidence that the Veteran has an acquired psychiatric disorder that both preexisted service and was not aggravated therein.  Horn, supra.

First, the Board finds that there is clear and unmistakable evidence that the Veteran had an acquired psychiatric disorder that preexisted his entrance into military service.  A  December 1975 examination report reflects that the Veteran continued to have a normal psychiatric evaluation.  On an accompanying Report of Medical History, he continued to deny having depression or excessive worry.  At his April 1977 separation examination, he again had a normal psychiatric evaluation, but he reported having excessive worry.

The Veteran's medical records after his separation from service show he had a positive PTSD screen in October 2005, but he was diagnosed with anxiety.  In November 2005, he was also diagnosed with depression.  In September 2010, he was diagnosed with grief from his brother's death with PTSD components.

In April 2010, VA confirmed that his brother died in Vietnam during active service on November 11, 1968.

In March 2014, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting an examination, the examiner indicated that the Veteran did not meet the criteria for PTSD under the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5), but did have diagnoses of persistent complex bereavement and anxiety disorder.  The examiner opined that the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to his active service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner reported that the Veteran clearly admitted to significant anxiety and depression beginning at age 12 when his brother died.  The examiner reported that the Veteran stated having academic, occupational, legal, and substance abuse problems as a result of these symptoms beginning in junior high school.  The examiner reported that the Veteran stated these problems resulted in arrests for fighting, school suspensions, and being fired from multiple jobs all prior to his active service.  The examiner reported that while the Veteran continued to have behavioral and substance abuse problems during his active service, the Veteran felt that his work performance actually improved because he was motivated to do well.  

The March 2014 VA examiner noted the Veteran's STRs had a nonspecific reference to excessive worry, it was not possible to know with certainty what the Veteran was worrying about, but given the apparent correlation with an arrest for marijuana possession in late 1976 or early 1977, which represented a threat to his military career, it was certainly possible he was extremely worried about his military career.  The examiner reported that the Veteran did not receive treatment for an acquired psychiatric disorder until 2005.  The examiner reported that there was no compelling evidence that the Veteran's acquired psychiatric disorder worsened as a result of his active service.  The examiner reported that the Veteran functioned quite well until several years ago and that he functioned better than he did prior to his active service.  The examiner reported that the Veteran was employed for 20 years, had no violent behavior since the late 1990s, and had been in a long-term relationship since the 1990s.  The examiner reported that it appeared the Veteran's mental health condition worsened as a result of his mother's death around 2005.

In September 2016, the March 2014 VA examiner again reviewed the Veteran's claims file.  Once again, the examiner opined that the Veteran's acquired psychiatric disorder, which clearly and unmistakably existed prior to his active service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner restated the findings from the March 2014 VA examination that supported her opinion.  In addition, the examiner reported that the Veteran's recent incarceration for a domestic assault charge, which he adamantly denied, could not be interpreted as evidence of continued behavioral dyscontrol.  The examiner reported that all of the Veteran's mental health disorders preceded his active service.  The examiner noted that although the Veteran's alcohol use appeared to have escalated during his active service, that this was a typical pattern for substance abuse disorders, and as such, was considered a natural progression of this type of condition.

In January 2017, the Veteran's primary care provider D.O., MPA-C, reported that the Veteran had a long history of psychiatric symptoms/PTSD related to his brother's death in Vietnam.  D.O. reported that he was unable to gauge how his active service affected his acquired psychiatric disorder; however based on the Veteran's reports, it was "likely" that his active service had aggravated his mental status and subsequent PTSD.

As the VA examiner's opinions and the opinion of D.O. are consistent with the evidence of record, including the Veteran's own self-reports, they are given great probative weight.  Notably, there is no other competent medical evidence of record to refute the opinions of the VA examiner or D.O.  There is essentially no disagreement with the conclusion that the Veteran's acquired psychiatric disorder preexisted his active service.  As such, the Board finds that the first prong of the presumption of soundness has clearly been rebutted by clear and unmistakable evidence.

Second, the Board finds that there is clear and unmistakable evidence that the Veteran's preexisting acquired psychiatric disorder was not aggravated by his period of military service.  While the Veteran acknowledges that his acquired psychiatric disorder preexisted his entrance into military service due to his brother's death, he has maintained that it was aggravated therein.

VA confirmed that the Veteran's brother was killed in Vietnam on November 11, 1968, six years prior to the Veteran's enlistment in the Air Force.  At his entrance and separation physical examinations, he had normal psychiatric evaluations.  In addition, the Veteran's STRs do not show any symptoms, treatment, or diagnosis for an acquired psychiatric disorder.  After his separation from service, the Veteran held a job for 20 years and remained in a relationship since the 1990s.  The first evidence of mental health treatment in the record is not until 2005.

After weighing all the evidence, the Board finds the greatest probative value in the VA examiner's opinions.  The VA examiner opined that the Veteran's acquired psychiatric disorder was clearly and unmistakably not aggravated beyond its natural progression.  The examiner reviewed the Veteran's entire record on two occasions, interviewed the Veteran, and conducted an examination.  The examiner reported that the Veteran's work performance actually improved because he was motivated to do well during his active service.  The examiner also reported that the Veteran did not seek treatment for an acquired psychiatric disorder until 2005, which is almost three decades after his separation from service.  The examiner reported that the Veteran functioned quite well until several years ago and that he functioned better than he did prior to his active service.  The examiner noted that although the Veteran's alcohol use appeared to have escalated during his active service, that this was a typical pattern for substance abuse disorders, and as such, was considered a natural progression of this type of condition.  The examiner reported that there was no compelling evidence that the Veteran's acquired psychiatric disorder worsened as a result of his active service and instead that his mental health condition worsened after his mother's death around 2005.

As for the opinion of the D.O., he did not report that he had reviewed the Veteran's claims file and based his opinion on the Veteran's self-reports.  Furthermore, the opinion of D.O. is speculative and has limited probative value because it is too vague.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  As such, the opinion of D.O. is given less probative value.

The Board has considered all the medical opinions of record and finds that as the VA examiner's opinions are consistent with the evidence of record, they are given the greatest probative weight.  Thus, the Board concludes that there is clear and unmistakable evidence that there was no increase in the Veteran's preexisting acquired psychiatric disorder beyond its natural progression, and service connection for such disability on the basis that it was aggravated by service is not warranted.  Therefore, the Board concludes that the second prong of the presumption of soundness has been rebutted.

As such, the Board concludes that the Veteran's acquired psychiatric disorder clearly and unmistakably existed prior to his active service.  In addition, the Veteran's acquired psychiatric disorder clearly and unmistakably was not aggravated beyond its natural progression.

The Veteran submitted statements from himself, his cousin, M.R., his brother, D.M., and his life partner, G.G., all asserting that his PTSD was a result of the death of his brother.  The Board finds that these statements are not competent evidence.  While the Veteran, M.R., D.M., and G.G. may be competent to describe the symptoms the Veteran experiences; as laypersons, they lack the medical training and expertise to, for example, determine whether an acquired psychiatric disorder was aggravated (that is whether his acquired psychiatric disorder was permanently worsened) by his active service.  See Jandreau v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Court).  In addition, the VA examiner noted that the Veteran's acquired psychiatric disorder not only was clearly and unmistakably not aggravated by his active service, but that his work performance had improved in service, he was employed for 20 years post-service, had remained in a relationship since the 1990s, and had not sought mental health treatment until October 2005 after his mother died.  Therefore, the record contains no competent evidence supporting in-service aggravation of the Veteran's preexisting acquired psychiatric disorder.

As such, the criteria for service connection have not been met and the Veteran's claim is denied.


(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder is denied.



____________________________________________
Carole R. Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


